Citation Nr: 0027199	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative 
diskopathy at L5-S1 with hypertrophic spurring of L4 and L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in March 1999.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.


FINDINGS OF FACT

1.  First degree pes planus was first shown on enlistment 
examination in November 1972.

2.  The veteran has not provided competent medical evidence 
demonstrating that his pre-existing first-degree pes planus 
increased in severity during active service.

3.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
veteran's military service and hypertension and a low back 
disorder. 




CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for bilateral flat feet, 
hypertension and degenerative diskopathy at L5-S1 with 
hypertrophic spurring bodies at L4-5.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A.§§ 1110, 1131 (West 1991 
& Supp. 2000).  Certain chronic diseases, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.307(d) (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  For purposes 
of determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The liberalizing evidentiary standards set forth in 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (1999), are not 
applicable in this case as the veteran does not allege that 
any of the disabilities were incurred while engaging in 
combat with the enemy.

Background

Review of the record indicates that the veteran had an 
essentially normal clinical evaluation, save first degree pes 
planus, on enlistment examination in November 1972.  His pes 
planus was not considered to be disabling, and he was deemed 
to be qualified for enlistment.  His blood pressure was 
134/72.  In an adjunct medical history questionnaire he 
complained of having or having had cramps in his legs.  In 
January 1973, he was seen with complaints of pain in the left 
metatarsals and ankle, which was felt to be due to his flat 
feet.  Physical examination was normal but he was supplied 
arch supports and returned to duty.  In March 1973, he was 
seen with complaints of dizziness and blackouts which he 
stated that he suffered with since childhood.  Physical 
examination yielded a diagnosis of upper respiratory 
infection for which he was prescribed Actifed and Tylenol.  
In September 1973, he was seen with a one month history of 
low back pain.  It was noted that he did some heavy lifting 
while in the field.  Physical examination revealed a 
diagnosis of muscle strain.  An X-ray of his left ankle, in 
January 1975 when he injured that ankle while running, 
revealed no fracture.  On examination for bacterial 
pharyngitis in April 1975, he had a blood pressure reading of 
120/96.  On May 19, 1975, the veteran was seen with a two day 
history of pain in the thoracic spine and groin areas after 
doing some lifting.  Physical examination on this occasion 
revealed a diagnosis of thoracic paraspinous spasm.  X-rays 
of the thoracic and lumbar segments of the spine were normal.  
The veteran was placed on a physical profile.  On May 27, 
1975, the veteran was seen for follow-up examination.  In 
spite of his assertions of continued low back pain, it was 
determined that he suffered no sequalae and he was returned 
to duty.  In June 1975, however, he was seen with muscle 
spasms of the thoracic spine.  The veteran had an essentially 
normal clinical evaluation on separation examination in 
September 1975.  His blood pressure was noted to be 136/76.

Treatment records developed by the Arkansas Department of 
Corrections between 1987 and 1991 show treatment for back 
strain and hypertension beginning in December 1987, as well 
as pes planus beginning in January 1988.

Private treatment records developed between May 1992 and May 
1997 show treatment on occasion for low back strain and 
hypertension.

VA treatment records, to include examination reports and 
hospital summary, developed between June 1997 and October 
1999 reveal the presence of hypertension and mild flatfoot 
deformity with mild adduction of the forefeet.  There is also 
x-ray evidence of degenerative diskopathy at L5-S1 with 
increase in the lordotic curve, as well as hypertrophic 
spurring of L4 and L5. 

The veteran also presented testimony at a personal hearing 
held by the HO at the local VARO in March 1999.  He averred 
that he was treated for his foot problems on occasion his 
private doctor, Dr. D., who is now deceased, shortly after 
service; however, he has been unable to obtain copies of his 
treatment records.  Since that time, he has not sought 
treatment for his right foot disorder.  Rather, he bought his 
own pad and soft sole shoes insofar as they continue to hurt 
constantly.  As to hypertension, the veteran indicated that 
he was seen in the Infirmary for a dizzy spell in service.  
Hypertension was not diagnosed at that time, but he continued 
to have dizziness.  After service Dr. D. had prescribed 
medication.  He also noted that he was prescribed medication 
during his institutionalization.  As to his low back, the 
veteran indicated that he had no problems prior to service.  
Rather, he injured his back while stationed in Germany and 
was treated with shots, heat and muscle relaxers.  He 
continued to have back problems after service and re-injured 
his back in 1976 or 1977 at which time Dr. D. and another 
private doctor treated him.  He indicated that he now has 
radiating pain down his right leg and cannot work full time.

Analyses

i.  Bilateral Flat Feet

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304 (1999).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

However, for such a claim to be well grounded there must be 
competent medical evidence that the disability was aggravated 
in service.  Maxson v. West, 12 Vet. App. 453, 457 (1999).

In this case the presumption of soundness is not applicable 
because pes planus was found on examination for service 
entrance.  Thus, the only question is whether the claim is 
well grounded on the basis of inservice aggravation.  Based 
upon the evidence of record, the Board finds that competent 
medical evidence has not been submitted which demonstrates 
that the veteran's pre-existing first degree pes planus 
disorder was aggravated by an injury or disease during active 
service.  Although the veteran received treatment for his 
pre-existing pes planus during active service, the medical 
evidence of record does not indicate a permanent increase in 
the severity of the disorder at that time.  Other than 
complaints of foot pain in January 1973, there was no showing 
of problems with flat feet in service; inasmuch as an 
examination at that time did not suggest any increase in the 
severity of the pre-existing flat feet.  The Board notes that 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b) (1999).

The only evidence of a present pes planus disability as a 
result of an in-service aggravation of the pre-existing 
disorder is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In addition, the Court has held that medical evidence is 
required unless the matter is one for which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 497.  
In this case, the veteran has not submitted any medical 
evidence demonstrating treatment for pes planus prior to 
1988, some 13 years following military discharge.

While the Board understands the veteran's position and belief 
on this matter, in the absence of some supporting 
documentation, the belief is not plausible within the legal 
context.  The veteran has not submitted competent medical 
evidence in support of his claim for service connection for 
bilateral flat feet.  Therefore, his claim must be denied.

ii.  Hypertension and Low Back Disorder

After a review of the evidence of record, the Board also 
finds that well grounded claims for hypertension and a low 
back disorder have not been presented.

In the instant case, the veteran gave a childhood history of 
dizziness and blackout on evaluation in March 1973.  However, 
it was determined that he manifested an upper respiratory 
infection.  There was no diagnosis of hypertension rendered 
in service and there was no mention of the presence of the 
disorder therein.  Although the veteran was treated for low 
back strain in May and June of 1975, the condition was 
apparently acute and transitory in nature and resolved at 
service discharge.  He had a normal clinical evaluation of 
the spine on separation examination September 1975.  
Additionally, there is a lack of competent evidence of 
chronicity as well as a nexus between any continuous symptoms 
since final separation from service and treatment during his 
institutionalization, some 12 years later.  Moreover, a nexus 
between the veteran's period of active duty service and 
current hypertension and lumbar spine disorder is not 
otherwise suggested by competent medical evidence.  While the 
veteran has alleged that these disorders are related to 
service, the Board notes that lay parties are not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical education and 
training.  See Espiritu, id. 

iii.  Conclusion

In view of the foregoing, the Board also concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for bilateral 
flat feet, hypertension and degenerative diskopathy at L5-S1 
with hypertrophic spurring of L4 and L5, as required by 38 
U.S.C.A. § 5107(a) (West 1991).  The claims, therefore, must 
be denied.  Since the veteran has failed to present well 
grounded claims, VA has no duty to assist him in the 
development of facts pertaining to these claims.  

Where claims are otherwise not well grounded, VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with each VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The claims for service connection for bilateral flat feet, 
hypertension, and degenerative diskopathy at L5-S1 with 
hypertrophic spurring bodies of L4 and L5 are denied as not 
well grounded.  



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

